 

Exhibit 10.3

 

AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made as of
this 12th day of July, 2016, by and among GREAT LAKES DREDGE & DOCK CORPORATION,
a Delaware corporation (the “Borrower”), GREAT LAKES DREDGE & DOCK COMPANY, LLC,
a Delaware limited liability company (the “Guarantor”), Banc of America Leasing
& Capital, LLC, a Delaware limited liability company, The Huntington National
Bank, a national banking organization organized under U.S. federal law, Pacific
Western Bank, a California state-chartered bank, and SunTrust Equipment Finance
& Leasing Corp., a Virginia corporation (together with their successors and
assigns, collectively, the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”).

 

RECITALS

 

Borrower, Guarantor, Lenders and Administrative Agent are parties to that
certain Loan and Security Agreement dated as of November 4, 2014 (the “Loan
Agreement”); and

 

Borrower, Guarantor, Lenders and Administrative Agent desire to amend the Loan
Agreement as more fully set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender and Borrower agree as follows:

 

 

1.

Definitions.  Unless otherwise expressly noted herein, terms used but not
defined herein shall have the meaning ascribed in the Loan Agreement.

 

 

2.

Amendments.  Section 7.01(r) is hereby amended by striking “.” at the end of
subsection (ii) and adding the following:

 

“; and

 

(iii) Notwithstanding subsections (i) and (ii) hereof, for the fiscal quarters
then ending June 30, 2016 and September 30, 2016, Section 9.14(a) in the
Existing Credit Agreement as the Existing Credit Agreement is in effect on the
Closing Date without regard to any subsequent amendment, modification or
restatement of the Existing Credit Agreement shall be amended and restated in
its entirety to read as follows:

 

(a)

Consolidated Total Leverage Ratio.  As of the last day of the fiscal quarter
then ending June 30, 2016 of the Borrower, permit the Consolidated Total
Leverage Ratio to be greater than 5.00 to 1.00.  As of the last day of the
fiscal quarter then ending September 30, 2016 of the Borrower, permit the
Consolidated Total Leverage Ratio to be greater than 4.75 to 1.00.”

 

 

" ""

--------------------------------------------------------------------------------

 

For the avoidance of doubt, with respect to the fiscal quarter ending December
31, 2016 and each fiscal quarter thereafter, no such amendment shall apply.

 

 

3.

Effect on Loan Agreement.  This Amendment shall be effective upon execution by
the parties hereto.  Except as set forth herein, the Loan Agreement remains in
full force and effect.

 

 

4.

Waiver of Prior Default.  Lenders hereby notify Borrower that Lenders hereby
waive any Default or Event of Default under the Loan Documents existing or
occurring prior to the date hereof with respect to the Borrower’s compliance
with the Consolidated Total Leverage Ratio for the fiscal quarter then ending
June 30, 2016 (the “Prior Default”).  This waiver is expressly limited to the
Prior Default, and each Lender hereby expressly reserves all of its rights and
remedies with respect to any Default, Event of Default, default or event of
default under the Loan Documents other than the Prior Default.  

 

 

5.

Amendment Fee.  In connection with this Amendment, the Borrower shall pay a fee
in the amount of 0.05% of the aggregate principal amount of the Loans
outstanding on the date hereof, to be shared ratably by the Lenders pursuant to
each Lender’s Applicable Percentage of the Loans.

 

 

6.

Counterparts.  This Amendment may be executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

[Remainder of this page intentionally left lank; Signature Page follows]

 

 

" ""

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first written above. 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION, as the Borrower

 

 

By: _/s/ Jonathan W. Berger

Name: Jonathan W. Berger

Title: Chief Executive Officer

 

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC, as the Guarantor

 

 

By: _/s/ Jonathan W. Berger

Name: Jonathan W. Berger

Title: Chief Executive Officer

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By: _/s/ Bridgett J. Manduk Mowry

Name: Bridgett J. Manduk Mowry

Title: Vice President

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC, as a Lender

 

 

By: _/s/ David L. Pauley

Name: David L. Pauley

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

" ""

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

By: _/s/ Kim J. Trombetta

Name: Kim J. Trombetta

Title: Sr. Vice President

 

PACIFIC WESTERN BANK, as a Lender

 

 

By: _/s/ Audrey Yen

Name: Audrey Yen

Title: Authorized Signatory

 

 

                                  SunTrust Equipment Finance & Leasing Corp., as
a Lender

 

 

By: _/s/ Lesley Dedrick

Name: Lesley Dedrick

Title: Vice President

 

 

 

 

 

" ""